Citation Nr: 0411931	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-05 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals, excision of right index 
proximal interphalangeal (PIP) joint mucoid cyst, as a result 
of surgery performed in February 1998 at a VA medical 
facility.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain, secondary to a left leg discrepancy.

3.  Entitlement to service connection for a sciatic nerve 
disorder of the lower extremities, claimed as secondary to a 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.


REMAND

In correspondence received from the veteran in April 2004, he 
requested a Travel Board hearing.  As there is no indication 
in the file that the veteran has withdrawn that request, the 
case will be returned to the RO to schedule such a hearing.  
If, in fact, he does not desire a hearing, he should withdraw 
the request in writing.  The veteran is further informed that 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, the claim is remanded to the RO for 
the following development:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


